i          i        i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00015-CV

                    HEIGHTS EXECUTIVE SUITES LLC, and Ernesto Bustos,
                                     Appellants

                                                   v.

                                       TBF FINANCIAL LLC,
                                             Appellee

                        From the County Court at Law No. 3, Bexar County, Texas
                                        Trial Court No. 338825
                               Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 25, 2009

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal are taxed against appellants. See id. 42.1(d).

                                                        PER CURIAM